DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 25 February, 2021. The amendments have been entered.
Accordingly, claims 1 and 3-15 remain pending, wherein claim 2 has been cancelled.
Applicant has amended the independent claim 1 to show that the claims subjected to the provisional non-statutory double patenting rejection are patentably distinct from the reference claims (US Application No. 16/549,103). In doing so, the rejection of the claims (see the Non-Final Rejection mailed on 25 November, 2020) is withdrawn. See MPEP §804-I(B)(1).

Drawings
Drawings
The drawings were received on 25 February, 2021.  These drawings are unacceptable.
In the reply filed on 25 February, 2021, the Applicant states they have amended the drawings to correct for all of the objects noted by the Examiner in the Non-Final Rejection mailed on 25 November, 2020. However, the following objection has not been corrected for:
The drawings remain objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 106b (par. 146), the reference character, 106b, remains absent from the drawings.  .

Claim Objections
Claims 1 remains objected to because of the following informalities:  
Claim 1 recites, “a plurality of second fluid enclosure structures for enclosing the second flow path, each second fluid enclosure structure comprising at least one second enclosure bar, and at least some of the of the second fluid enclosure structures comprising a second manifold section”, which should be re-written as - - a plurality of second fluid enclosure structures for enclosing the second flow path, each second fluid enclosure structure comprising at least one second enclosure bar, and at least some 
Claim 1, which has been amended to incorporate claim limitations from now-cancelled claim 2, recites, “wherein each of the first enclosure structures, each of the separating plates and at least some of the second enclosure structures comprise respective flange portions”, wherein it is evident based on the claim that “the first enclosure structures” and “the second enclosure structures” refer to “first fluid enclosure structures” and “second fluid enclosure structures”. full, clear, concise, and exact terms”. Therefore, the claim should be re-written to recite - - wherein each of the first fluid enclosure structures, each of the separating plates and at least some of the second fluid enclosure structures comprise respective flange portions” - -.
Claim 1 has been amended to incorporate the recitation of, “four flanges for mounting the heat exchanger to other components one proximate each corner of the core”, wherein it is evident based on the claim that “the heat exchanger” refers to “the fin-plate heat exchanger”. However, the claim language used should be consistent per the requirement under 37 CFR 1.71(a) for “full, clear, concise, and exact terms”. Therefore, the claim should be re-written to recite - - four flanges for mounting the fin-plate heat exchanger to other components one proximate each corner of the core” - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At page 6 of the Applicant’s Remarks/Amendments, Applicant asserts, “In particular, Applicant has amended claim 1 to remove the reference to what the core comprises, and to more generally recite that the heat exchanger comprises all of the features previously attributed to the core”. Looking at amended claim 1, it is not provided as “A fin-plate heat exchanger for allowing heat to be exchanged between a first fluid and a second fluid, the fin-plate heat exchanger comprising: a core; a manifold comprising: a plurality of first flow paths for the first fluid and a plurality of second flow paths for the second fluid; a plurality of separating plates, adjacent first and second flow paths being separated by respective separating plates; a plurality of fin components extending through respective first and second flow paths and extending between adjacent separating plates; a plurality of first enclosure bars extending between adjacent separating plates, the first enclosure bars being arranged to at least partially define the first flow path; and a plurality of second enclosure bars extending between adjacent separating plates, the second enclosure bars being arranged to at least partially define the second flow path; wherein the manifold is arranged in fluid communication with each of the first flow paths of the core; wherein: the manifold and the core are formed as one integral piece; said integral piece comprising a stack of laminate members and said fin components; and the plurality of laminate members comprise: a plurality of first fluid enclosure structures for enclosing the first flow path, each first fluid enclosure structure comprising a first manifold section and said first enclosure bars; a plurality of second fluid enclosure structures for enclosing the second flow path, each second fluid enclosure structure comprising at least one second enclosure bar, and at least some of the of the second fluid enclosure structures comprising a second manifold section; and the plurality of separating plates, each separating plate comprising a third manifold section, and each separating plate separating each first enclosure structure from adjacent second enclosure structures, wherein the first, second and third manifold sections are shaped to form the manifold when the plurality of laminate members are stacked, and wherein the fin-plate heat exchanger further comprises: four flanges for mounting the heat exchanger to other components, one proximate each corner of the core; wherein the manifold, the core and the flanges are formed as one integral piece; wherein each of the first enclosure structures, each of the separating plates and at least some of the second enclosure structures comprise respective flange portions; and wherein the flange portions are shaped to form the flanges when the plurality of laminate members are stacked.”  The claim as presented does provide that the features, previously associated with the core (see claims filed on 12 July, 2019 which recites: “a core comprising: a plurality of first flow paths for the first fluid and a plurality of second flow paths for the second fluid; a plurality of separating plates, adjacent first and second flow paths being separated by respective separating plates; a plurality of fin components extending through respective first and second flow paths and extending between adjacent separating plates; a plurality of first enclosure bars extending between adjacent separating plates, the first enclosure bars being arranged to at least partially define the first flow path; and a plurality of second enclosure bars extending between adjacent separating plates, the second enclosure bars being arranged to at least partially define the second flow path”), are associated with the heat exchanger as a whole. In fact, it appears the Applicant has amended the claims to provide that the manifold is now comprised of the features previously provided with the core, in addition to the same features previously provided by the claim. However, this, again, presents a case of prima facie indefiniteness, as it would be unclear to one having ordinary skill within the art the metes and bounds of the claimed invention. The claim initially provides that a manifold contains the separating plates, fin components, first enclosure bars, and second enclosure bars, which are formed with a core to be an integral piece. However, the claim then goes on to recite that the integral piece comprises a stack of laminate members defined by first fluid enclosure structures containing a first manifold section and the first enclosure bars of the core, second fluid enclosure structures containing a second manifold section and at least one second fluid bar, and the separating plates. For this it is unclear the relation between the laminate members to the core and manifold, as it seems that the laminate members are formed from the combination of the core and the manifold components, which are integral to one another. In addition, it is unclear how the integral piece can be defined by comprising the fin components and the stacked laminate members, when the integral piece is formed from the core and manifold and the fin components are a portion of the manifold, and how the manifold seemingly is provided the first flow paths, but then also it is recited, “wherein the manifold is arrange din fluid communication with each of the first flow paths of the core”, such that the core is provided with the first flow paths. Due to this, the claim is unclear, and the metes and bounds are indefinite.  Based on the specification, it is evident that the laminate members are defined as 101 (separating plates, 101, shown in figure 4 having a core portion, 104, and manifold portion, 102), 201 (first fluid enclosure structures, 201, shown in figure 2 having a manifold portion, 202, first and second enclosure bars, 203/204, which define the fluid flow path, and when stacked in the heat exchanger are positioned at the core portion as shown in figure 7), 301 (second fluid enclosure structures, 301, shown in figures 3a and 3b, containing a manifold section, 302, and second enclosure bar, 306, that when stacked in conjunction with the separating plates, 101, form the second fluid path as stated in par. 132, which is understood to be at the core section of the heat exchanger), and 501/502 (bottom and top plates, 502 and 502, respectively, shown in figure 5), such that the laminate members contain manifold and core portions, that when stacked are provided with fin components within the first and second fluid flow paths. From this it is evident that the core and manifold, which are integrally formed, are sections of the various laminate plates, wherein the heat exchanger is defined by the stacking of the laminate plate and fins with one another. For examination purposes, it is being construed that the heat exchanger comprises, - - a stack of laminate members defining a plurality of first flow paths for the first fluid and a plurality of second flow paths for the second fluid, and a plurality of fin components extending through respective first and second flow paths, wherein the stack of laminate members and the plurality of fin components form an integral piece, wherein the laminate members comprise: a plurality of separating plates adjacent the first and second flow paths being separated by respective separating plates, a plurality of first fluid enclosure structures for enclosing the first flow path, each first fluid enclosure structure comprising a first manifold section, integrally formed with a first core section of the first fluid enclosure structure, the first core section of the first fluid enclosure structure comprising a plurality of first enclosure bars extending between adjacent separating plates, the first enclosure bars being arranged to at least partially define the first flow path, a plurality of second fluid enclosure structures for enclosing the second flow path, each second fluid enclosure structure comprising a second manifold section, integrally formed with a second core section of the second fluid enclosure structure, the  second core section of the second fluid enclosure structure comprising a plurality of second enclosure bars extending between adjacent separating plates, the second enclosure bars being arranged to at least partially define the second flow path, and the plurality of separating plates, each, comprising a third manifold section, integrally formed with a third core section of the separating plates, the third core section of the separating plates separating each first core section of the first fluid enclosure structure from each adjacent second core sections of the second fluid enclosure structure, wherein the first, second and third manifold sections form a manifold arranged in fluid communication with each of the first flow paths when the stack of laminate members are stacked and the first core section of the first fluid enclosure structure, the second core section of the second fluid enclosure structure, and the third core section of the separating plates form a core, wherein the fin-plate heat exchanger further comprises: four flanges for mounting the heat exchanger to other components, one proximate each corner of the core; wherein the manifold, the core and the flanges are formed as one integral piece; wherein each of the first enclosure structures, each of the separating plates and at least some of the second enclosure structures comprise respective flange portions; and wherein the flange portions are shaped to form the flanges when the plurality of laminate members are stacked - -. Applicant is advised to provide appropriate corrections to the claims.
Claims 3- 9 are further rejected under 35 U.S.C. 112(b), due to the dependency from rejected claim 1. 
Claims 10-15 are further rejected under 35 U.S.C. 112(b), due to incorporating the elements of claim 1 in independent claim 10, wherein claims 11-15 are dependent from independent claim 10.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over FUERSCHBACH (US 4,815,534 – published 28 March, 1989), in view of KAJIURA (US 8,120,914 B2).
As to claim 1, FUERSCHBACH discloses a fin-plate heat exchanger (10; abstract, lines 1-17) for allowing heat to be exchanged between a first fluid and a second fluid,(col.1, lines 13-15) the fin-plate heat exchanger comprising:
a stack of laminate members(14, 16, 22, 18H, and 18C) defining a plurality of first flow paths for the first fluid and a plurality of second flow paths for the second fluid (col.4, lines 22-37 and 49-52), and 
a plurality of fin components(30) extending through respective first and second flow paths(col.4, lines 58-col.5, line 33);
 wherein the stack of laminate members and the plurality of fin components form an integral piece (col.6, lines 56-64);
wherein the laminate members comprise: 
a plurality of separating plates(22) adjacent the first and second flow paths being separated by respective separating plates(figure 2; col.4, lines 44-46);
a plurality of first fluid enclosure structures(18H, in view of col.4, lines 30-37) for enclosing the first flow path (col.4, lines 49-52), each first fluid enclosure structure comprising:
 a first manifold section(28 and 42, which are at two opposing sides to the core section of the first fluid enclosure structure),, integrally formed(col.4, lines 52-58; col.5, lines 54-58) with a first core section of the first fluid enclosure structure(26);
the first core section of the first fluid enclosure structure(26) comprising a plurality of first enclosure bars(see annotated figure 2 of FUERSCHBACH, which are around the periphery of 26) extending between adjacent separating plates(see annotated figure 2 of FUERSCHBACH, wherein as the bars have a thickness to them, they are extended between the adjacent separating plates), the first enclosure bars being arranged to at least partially define the first flow path(see annotated figure 2 of FUERSCHBACH);
 a plurality of second fluid enclosure structures(18C, in view of col.4, lines 30-37) for enclosing the second flow path(col.4, lines 49-52), each second fluid enclosure structure comprising:
 a second manifold section(28 and 42, which are at two opposing sides to the core section of the second fluid enclosure structure), integrally formed (col.4, lines 52-58; col.5, lines 54-58) with a second core section of the second fluid enclosure structure(26);
the second core section of the second fluid enclosure structure(26) comprising a plurality of second enclosure bars(see annotated figure 2 of FUERSCHBACH, which are around the periphery of 26) extending between adjacent separating plates(see annotated figure 2 of FUERSCHBACH, wherein as the bars have a thickness to them, they are extended between the adjacent separating plates), the second enclosure bars being arranged to at least partially define the second flow path(see annotated figure 2 of FUERSCHBACH); and 
the plurality of separating plates(22), each, comprising a third manifold section(40,41, 40a, and/or 41a,which are disposed at the respective first and second manifold sections of the first and second fluid enclosure structures), integrally formed with a third core section(center section of separating plates over core sections of respective first and second fluid enclosure structures) of the separating plates, the third core section of the separating plates separating each first core section of the first fluid enclosure structure from each adjacent second core sections of the second fluid enclosure structure(see annotated figure 2 of FUERSCHBACH, in view of col.4, lines 44 and 46);
 wherein the first, second and third manifold sections form a manifold arranged in fluid communication with each of the first flow paths when the stack of laminate members are stacked(see annotated figure 2 of FUERSCHBACH, in view of col.5, line 46-col.6, line 8); and 
wherein the first core section of the first fluid enclosure structure, the second core section of the second fluid enclosure structure, and the third core section of the separating plates form a core (see annotated figure 2 of FUERSCHBACH).

    PNG
    media_image1.png
    1310
    1325
    media_image1.png
    Greyscale

Annotated Figure 2 of FUERSCHBACH

However, FUERSCHBACH does not further disclose, teach, or suggest the addition of the flange and structure requirements thereof as recited by claim 1.
That being noted, KAJIURA is within the field of endeavor provided a plate fin heat exchanger (figure 1; 10), which is intended to be coupled with electronics (30 disposed in upper and lower casings, 61), e.g., other components than the plate fin heat exchanger. KAJIURA teaches wherein each plate of the heat exchanger(11,13,12) contain integral flanges with core and manifold sections (see annotated figure 1 of KAJIURA which show 6 flanges which are provided with the manifold and core portions of the plates) for the purpose of mounting and aligning the heat exchanger to the electronics (col. 5, lines 1-20), thereby forming the flanges when stacked together (figure 2 and 4). Although, FUERSCHBACH is not necessarily directed to being mounted with electronics, one having ordinary skill within the art would recognize that the addition of the flanges and openings of KAJIURA could provide that the plates are appropriately aligned to one another prior to the brazing process of the heat exchanger of FUERSCHBACH. If the plates are not necessarily aligned appropriately, the flow paths between the plates could be askew, resulting in potential interruptions in the fluid flow between the respective plates or even leakage of the fluid within the plates, if gaps are formed from the misalignment. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify FUERSCHBACH with the teachings of KAJIURA to incorporate integral flanges along the various plates of the heat exchanger (i.e. the first fluid enclosure structures, the second fluid flow enclosure structures, and the separating plates which would be provided with flange portions that can form the flanges, at least 6, when stacked together), that form the flanges when stacked together, for at least the reasons pertaining to alignment and connection to components as stated above. 

    PNG
    media_image2.png
    1117
    634
    media_image2.png
    Greyscale

Annotated figure 1 of KAJIURA


As to claim 3, FUERSCHBACH, as modified by KAJIURA, further discloses wherein the integral piece comprises the laminate members and the fin components brazed together (col.6, lines 56-64).

As to claim 4, FUERSCHBACH, as modified by KAJIURA, further discloses wherein the manifold is not welded to the core (col.6, lines 56-64, which discloses that the plates are all brazed not welded to form the heat exchanger; col. 6, lines 23-24, which discloses that the various openings in the plates are formed by a punching process).

As to claim 5, FUERSCHBACH, as modified by KAJIURA, further discloses wherein the laminate members do not comprise fins (col.2, lines 46-56, which provides that the fins are placed in stacked configuration with the plates and then the plates and fins are interconnected through a brazing process, such that the fins are separate structure to the plates prior to the brazing process; col.4, lines 58-59, which provides the fins are disposed within the openings of the laminate members; col.5, lines 10-16, provide that the fins are placed within the plates and then brazed thereto, such that prior to brazing the fins and plates are separate structures).

As to claim 6, FUERSCHBACH, as modified by KAJIURA, further discloses wherein the manifold comprises manifold features(40, 41, 40a, 41a, and 28, which are either openings or holes within the, respective laminate members) for allowing the first fluid to be supplied to and/or received from the first flow paths (col.5, line 46-col.6, line 8); and 
wherein the first, second, and third manifold sections each comprise respective features that form the manifold features when the plurality of laminate members are stacked (col.5, line 46-col.6, line 8; see annotate figure 2 of FUERSCHBACH).

As to claim 7, FUERSCHBACH, as modified by KAJIURA, further discloses further comprising:
a base plate(16); and
a top plate(14);
wherein the laminate members comprise the base plate and top plate (see annotated figure 2 of FUERSCHBACH),
wherein the base plate forms the lower-most layer of the stack and the top plate forms the upper-most layer of the stack (see annotated figure 2 of FUERSCHBACH),
wherein the base plate and top plate each comprise a fourth manifold portion and a core portion (manifold portions of the top, 14, and base, 16, plates that overlay with the respective first, second, and third manifold sections at two opposing sides of each first fluid enclosure structure, second fluid enclosure structure, and separating plates and similarly, the central core portions of the top, 14, and bottom ,16, plates that overlay with respective first, second, and third core portions, of each of the first fluid enclosure structure, second fluid enclosure structure, and separating plates), wherein the base plate and the top plate are each shaped such that the core portion encloses the core and the fourth manifold portion encloses the manifold (see annotated figure 2 of FUERSCHBACH, wherein the top plate, 14, further incorporates pipes which enclose the openings of the manifold section, in addition to the plate structure of the top plate which encloses the manifold sections, while the bottom plate, 16, is a solid plate which encloses the manifold sections).

As to claim 8, FUERSCHBACH, as modified by KAJIURA, further discloses comprising wherein the laminate members are produced by additive manufacturing (col.6, lines 56-64 – additive through brazing of structures together, wherein producing a combination of the laminate member together through brazing would produce at least some of the laminate members by additive manufacturing) and/or subtractive manufacturing (col. 6, lines 23-24, which discloses that the various openings in the plates are formed by a punching process). 

As to claim 9, FUERSCHBACH, as modified by KAJIURA, further does not expressly disclose, teach or suggest, the type of manufacturing process used to create the fin components, such as required by the claim wherein the fin components are not made by additive manufacturing or subtractive manufacturing.
However, the Examiner is taking OFFICAL NOTICE, that various formation methods of fins, that are not additive or subtractive, are known to those having ordinary skill within the art. For example, the simplest form of a fin formation is through the corrugation of a sheet metal or sheet of material containing desired heat transfer characteristics. This process simply provides that the sheet of metal or material is bent in a corrugated pattern through forward and backward folding of the sheet of metal or material to provide the fin shape. This process simply requires the cost of the material of the fin to provide the necessary forward and backward folding of the sheet to the desired specifications of the fin. Comparatively speaking to subtractive manufacturing, this formation process does not produce excess waste material that is costly (i.e. the fin cost more due to the need to have additional material from which the fin is cut or punched from). Similarly, in additive manufacturing processes such as brazing or joining, another material needs to be introduced to join the various fin pieces together. This adds an additional cost of the material necessary to join the fin structure together. Therefore, one having ordinary skill within the art would be motivated to form the fins of FUERSCHBACH through a process that does not require additional costs, such as those of additive manufacturing (i.e. the cost of brazing material, brazing tools, or resins/epoxies to additively join fin structures to one another) or subtractive manufacturing (i.e. the additional cost of waste material needed to cut the fin structures therefrom). More so, it will be noted that the Applicant acknowledges that other manufacturing methods, which are not additive or subtractive manufacturing, of fins are conventionally known (par. 83 of the present invention).

As to claim 10, FUERSCHBACH, as modified by KAJIURA, further the heat exchanger of claim 1 (see rejection of claim 1) and discloses a method of manufacturing a fin-plate heat exchanger as claimed in claim 1, the method comprising:
stacking the laminate members and the fin components(col.2, lines 46-56; col.4, lines 58-59; col.5, lines 10-16; see annotated figure 2 of FUERSCHBACH) ; and
joining the laminate members and the fin components together to form the integral piece (col.6, lines 56-64).

As to claim 11, FUERSCHBACH, as modified by KAJIURA, further discloses wherein the method does not include joining the manifold and the core together(col.6, lines 56-64, which discloses that the plates are all brazed not welded to form the heat exchanger; col. 6, lines 23-24, which discloses that the various openings in the plates are formed by a punching process).

As to claim 12, FUERSCHBACH, as modified by KAJIURA, further discloses comprising producing at least some of the laminate members by additive manufacturing (col.6, lines 56-64 – additive through brazing of structures together, wherein producing a combination of the laminate member together through brazing would produce at least some of the laminate members by additive manufacturing).

As to claim 13, FUERSCHBACH, as modified by KAJIURA, further discloses comprising producing at least some of the laminate members by subtractive manufacturing (col. 6, lines 23-24, which discloses that the various openings in the plates are formed by a punching process).

As to claim 14, FUERSCHBACH, as modified by KAJIURA, further discloses comprising producing the separating plates by subtractive manufacturing( col. 6, lines 23-24, which discloses that the various openings in the plates are formed by a punching process).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over FUERSCHBACH (US 4,815,534 – published 28 March, 1989), in view of KAJIURA(US 8,120,914 B2 – published 21 February, 2012) and  LUCAS-MILHAUPT(see NPL: Flux Removal Post-Braze Cleaning - LUCAS-MILHAUPT (May 2016)).
As to claim 15, FUERSCHBACH, as modified by KAJIURA, further discloses wherein the integral piece is formed by a joining process, particularly brazing (col.6, lines 56-64), but does not explicitly disclose, teach, and/or suggest comprising removing excess material from the integral piece after the joining process.
However, LUCAS-MILHAUPT is within the relevant field of endeavor of manufacturing processes of joining, specifically brazing. LUCAS-MILHAUPT teaches that post-brazing removal is important (pg. 1) because: (1) you cannot inspect a joint that is cover in flux; (2) flux can act as a bonding agent and may be holding the join together, without successful brazing, and could cause the joint to fail during operation; (3) in pressure operations, flux may mask pinholes in a braze joint, even though it has withstood a pressure test, and leakage could soon occur during operation; (4) flux is hydroscopic, so that it attracts available water from the environment, which leads to corrosion, and (5) paint or other coatings do not stick to areas covered with residual flux.  Of these reasons, it is known within the heat exchanger arts that the fluids being conveyed within different passages, to facilitate heat transfer, is only effective when the fluids are maintained within the heat exchanger. For example, if fluid is leaking from either of the flow paths, fluid could be mixed undesirably prior to heat transfer, or fluid could be leaked without undergoing the necessary heat transfer. This would cause later issues for the components that rely upon the heat transfer between the two fluids, such as electronics that are generally operational within a specific temperature range to avoid damage. More so, if a heat exchanger becomes corroded, and breaks, the heat exchanger would be no longer operational for the intended purpose.  Therefore, based on the known issues with not removing excess material of a joining process, such as flux from a brazing process, one having ordinary skill within the art, prior to the date the invention was effectively filed would have known that it is a necessary step to do so,  in view of the teachings of LUCAS-MILHAUPT. Thus, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated to modify the method of manufacture of FUERSCHBACH, in view of KAJIURA, with the teachings of LUCAS-MILHAUPT to remove any excess material from the joining process for the above reasons.

Response to Arguments
Applicant's arguments filed 25 February, 2021 have been fully considered but they are not persuasive. 
At page 8, Applicant asserts, “Amended claim 1 requires that the heat exchanger includes more than three laminate members in order to function, and in fact explicitly requires the laminate members to comprise a plurality of first fluid enclosure structures, a plurality of second fluid enclosure structures, and a plurality of separating plates, thus having at least six laminate members in the limiting case, and arguable implying more than this. Kajiura does not disclose such large plurality of laminate members forming the heat exchanger, and consequently also does not disclose flanges that are formed from stacking such a large plurality of laminate members. In addition, the flanges of Kajiura (shown with holes 81-38 and 86-88 extending through them in Fig. 1) differ considerable in form from the flanges shown in the preferred embodiment of the present invention. This distinction is made clear by adding claim 2 in claim 1 to require the flanges are located proximate each corner of the core (and further explained in paragraph [0069]).” However, the Examiner, respectfully, disagrees with Applicant’s assertions. 
First, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant clearly does this when characterizing both FUERSCHBACH and KAJIURA, and arguing against the number of plates of KAJIURA alone. As noted by the Applicant at page 7, FUERSCHBACH “does disclose that there may be as many as fifteen of these cells”, such that a plurality of the laminate members is provided by the base reference to which KAJIURA was used to provide that such plates of a plate-fin heat exchanger could be provided with flanges along these plates for the purposes of at least mounting the heat exchanger to cool other components, such as electronics, and further align the plates to one another of the heat exchanger. Applicant has not provided why the combination does not yield that the plates of FUERSCHBACH, which are provided in a plurality (as even acknowledged by the Applicant), could not be provided with such flanges thereon for the purposes provided. 
Second, in response to applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., the requirement that three or more plates must be provided to show a plurality) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). By plain meaning of the terminology of “plurality”, a mere state of being plural is required by the plates and structures reciting a “plurality”. See definition at https://www.merriam-webster.com/dictionary/plurality. This is contradictory to the arguments of the Applicant stating three or more are required. If Applicant wishes to define the requirement of three or more being equivalent to plurality, then the Applicant is advised to provide such limitations, when supported by the specification as originally filed, within the claims. However, as noted by the Applicant at page 7, FUERSCHBACH “does disclose that there may be as many as fifteen of these cells”, such that a plurality of the laminate members and plurality of structures would be known within the prior art and obvious to one having ordinary skill within the art.
Lastly, KAJIURA provides that the flanges are proximate to the corners of the core as shown within figures 1-3 of KAJIURA. With the combination of FUERSCHBACH, the flanges would be provided along the core portion of the laminate members of FUERSCHBACK (see annotated figure 1), such that the combination would result with the flanges being proximate to the corners as they extend along the sides of the core of the plates (as taught by KAJIURA) from the corner to corner of the core portions defined in the claim rejection (central section of each of the laminate member plates of FUERSCHBACH). As Applicant does not provide any evidence why or how KAJIURA does not teach the flanges “proximate” the corners of the core of the laminate members, or specific reasons why the combination of FUERSCHBACH and KAJIURA does not result in such positioning other than merely providing a conclusory statement and relying upon depictions of the claimed invention rather than the actual claimed invention defined by the claims, the Examiner is not persuaded.
Due to these reasons, the Examiner maintains the rejection of the claimed invention as being unpatentable over FUERSCHBACH, in view of KAJIURA (claims 1 and 3-14) and FUERSCHBACH, in view of KAJIURA and LUCAS-MILHAUPT (claim 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0277578 A1 and US 2019/0024986 A1 show plate/plate-fin heat exchangers with flanges used to join the plates together.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/26/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763